DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Interpreting the claim in light of the specification, examiner finds the claimed invention is patentably distinct from the prior art of record. The prior arts does not expressly teach or render obvious the invention as recited in independent claims 1, 7 and 13. 

	Golov, Gil (Publication No. US 20210090356 A1) discloses an improved black box data recorder for use with autonomous driving vehicles (AVD). In one embodiment, two cyclic buffers are provided to record vehicle sensors data. A first cyclic buffer records raw vehicle sensor data on a volatile memory, while a second cyclic buffer records the same vehicle sensor data, as compressed data, on a non-volatile memory. In a case of a collision or near collision, in one embodiment the buffers are flushed into a non-volatile (NV) storage for retrieval. As long as there is no power interruption, the raw vehicle sensor data will be accessible from the NV storage. If a power interruption occurs, the raw vehicle sensor data held in the volatile memory of the first cyclic buffer will be lost and only the compressed form of the vehicle sensor data from the second cyclic buffer will survive and be accessible.

	Rayner, Gary A. (Patent No. US 6389340 B1) discloses a self-contained vehicle-mounted device for capturing video imagery in response to a triggering event. The device includes a housing in which the electronics and related elements of the invention are contained. These elements include one or more data sensors, at least one of which is an image sensor, such as a charge-coupled device, that senses visible light, infrared radiation or other optical phenomena representing video imagery. Also included are a data sensor circuit and a capture circuit. The triggering event may be, for example, a sudden change in acceleration indicative of an impending collision, or it may be a change in the signal provided by any such data sensor, including the image sensor. The capture circuit is coupled to the image sensor and captures a signal representing the video imagery by recording it in a digital memory, by transmitting it to a remote location, or by other suitable means. The capture circuit terminates capture of the signal in response to the data sensor circuit sensing a triggering event. Note that data describing circumstances leading up to the time capture was terminated will have been captured. The data can be analyzed to help police, insurance or other investigative personnel understand those circumstances. In some embodiments of the present invention the device may continue to capture data for a predetermined time interval after the triggering event.

	Harris, Patrick Neal (Publication No. US 8572009 B2) discloses a method and apparatus for determining a health of the system. Groups of vibration data are identified for the system. A group of vibration data in the groups of vibration data comprises data for vibrations of the system at different frequencies over time. The groups of vibration data for the system are stored in a number of associative memories in a computer system. The health of the system is identified based on the groups of vibration data in the number of associative memories. The groups of vibration data include images of the vibrations of the system.
	
The features “receive, at the hardware processor, a trigger signal for raw-data storage (TSRDS), the TSRDS being generated at least one of (a) the automated event condition comprising a time of a flight event or after the flight event”; “store in the non-volatile data storage a received raw vibration data over a second duration of time starting substantially at the time of the TSRDS up to a specific time duration, wherein the sensing system is thereby configured to store in the non-volatile data storage a time-continuous data including substantially all the raw vibration data detected by the first and second vibration sensors over a time interval from a first time before the time of the TSRDS to a second time which is a time after the TSRDS;” when taken in the context of claims 1, 7 and 13 as whole, were not uncovered in the prior art of teachings.

	
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668